Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 5, 8, and 17 have been cancelled.   Claims 1, 16, and 19  have been amended.  Claims 1, 3-4, 6-7, 9-16, and 18-20, as filed 08/02/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (page 8-11 of the Remarks dated 08/02/2021)  that the amended claims are directed to a practical application because they result in substantial improvements in the operation of the enterprise and/or networks associated with the enterprise by reducing the number of electronic messages, the Examiner respectfully disagrees. The specification asserts that the incorporation of their invention improves the efficiencies and performance of the processor (see at least paragraph [0001]). While not claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2). However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of determining risk, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception: “Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int' l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)
Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) are not an improvement in technology. In the current case, regardless of whether or not applicant's invention improves the operation of the enterprise by reducing the number of electronic messages created and transmitted, improving a method, algorithm, or process 
Regarding the rejection under 35 USC 103, Applicant argues (pages 11-12 of the Remarks) that  the Houser reference was commonly owned as of the filing date of the instant invention, and is therefore not available as prior art. Applicant's arguments are persuasive. 
Further regarding the rejection under 35 USC 103, Applicant argues (pages 11-12 of the Remarks) that the cited references do not teach or suggest the use of the cited data to calculate a risk score.  The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1, 16 and 19.

Claim Interpretation - “Associated”, “Associating”,
“Association”
The applicant has used the word “Associated”, “Associating”,  or “Association” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 101
Claim(s) 1, 3-4, 6-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for generating risk scores”. 
Claim 1 is directed to the abstract idea of “determining risk scores for data associations” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “ (i) access information in the historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a predictive scoring model, (ii) receive an indication of a selected potential association from the potential association data store, including the set of attribute values, (iii) calculate a risk score for the selected potential association, representing a risk of loss for a property or entity, based on all of: the predictive scoring model, and social media data associated with the property or entity, third- party data, location information, business credit information, prior interactions, employee sentiment data, and building information, and (iv) output an indication of the calculated risk score; (d) the front-end application computer server, coupled to the automated scoring analysis computer, including: a second computer processor, and a second computer memory, coupled to the second computer processor, storing instructions that, when executed by the second computer processor, cause the front-end application computer server to: (v) receive the indication of the calculated risk score for the selected potential association, (vi) automatically select a workflow path from a plurality of potential workflow paths based on the indication of the calculated risk score, and (vii) transmit training information to the automated scoring analysis computer to adapt the predictive scoring model to changing conditions; and (e) a communication port coupled to the front-end application computer server to facilitate a transmission of data associated with an interactive user interface display in accordance with the selected workflow path via a distributed communication network, wherein the selected workflow path reduces an overall number of electronic messages transmitted via a computer network by omitting a subset of information request messages transmitted to the property or entity via the communication port when the calculated risk score is below a pre- determined threshold value, and further wherein the interactive user interface display includes all of: (1) an image of the property or entity, (2) a linear graphical representation of the calculated risk score, and (3) an indication of the selected workflow path.”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a potential association data store (database); a historical data store; an automated scoring analysis computer; a communication port”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining risk scores for data associations.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining risk scores for data associations using computer technology (e.g. databases and computing systems).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as “a risk score calculated based on automated image recognition”.  These additional elements of the claim so no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining risk scores for data associations.
Dependent claims 3-4, 6, 9-15, 18 and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9875509 (Harvey) in view of US 20140330594 (Roberts) and US 20050144114 (Ruggieri). 

Claims 1, 16, and 19. Harvey teaches: A computer system to automatically generate risk scores for a front-end application computer server of an enterprise, comprising:
(a) a potential association data store containing electronic records representing a plurality of potential associations between properties or entities and the enterprise and, for each potential association, an electronic record identifier and a set of attribute values;  (FIG. 2 and col. 9 line 34 – 58; col. 10 lines 35-54 )
(b)    a historical data store containing electronic records representing prior associations with the enterprise and, for each prior association, an electronic record identifier, a set of attribute values, and at least one prior result;  (col. 7 lines 39-63; col. 10 lines 35-54)
(c)    an automated scoring analysis computer, coupled to the potential association data store and the historical data store, including: a first computer processor, and a first computer memory, coupled to the first computer processor, storing instructions that, when executed by the first computer processor, cause the automated scoring analysis computer to:
(i)    access information in the historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a predictive scoring model, (col. 11 lines 36 –col. 12 line 44; col. 15 line 21 – 45)
(ii)    receive an indication of a selected potential association from the potential association data store, including the set of attribute values,(col. 7 lines 39-63; col. 10 lines 35-54)
(iii)    calculate a risk score for the selected potential association, representing a risk of loss for a property or entity, based on all of: the predictive scoring model, and [social media data associated with the property or entity, third- party data,] location information,[ business credit information, prior interactions, employee sentiment data,] and building information,  (col. 8  lines  37-60; col. 11 lines 21-35, and col. 15 lines 21-37 teaching a risk score for a specific attribute. Col. 12 line 58 – col. 13 line 2 teaches the combination of multiple risk scores to determine an overall level of risk. Col. 2 lines 16-39 “GPS location” “condition of property”)
 (iv)    output an indication of the calculated risk score; (col. 7 line 64 – col.8 line 36, teaching a client device having an input/output unit and data storage which may include customer data, and further including a user interface.)
(d)    the front-end application computer server, coupled to the automated scoring analysis computer, including: a second computer processor, and a second computer memory, coupled to the second computer processor, storing instructions that, when executed by the second computer processor, cause the front-end application computer server to: (col. 4 lines 55-67)
(v)    receive the indication of the calculated risk score for the selected potential association,  and (FIG. 1A, and  FIG. 2. - FIG. 4  teaching a server and processor having customer and location data, an image receiving module, a condition assessment module, and a risk determination module. Col. 12 line 58 – col. 13 line 2 teaching the combination of multiple risk scores to determine an overall level of risk.)
(e)    a communication port coupled to the front-end application computer server to facilitate a transmission of data associated with an interactive user interface display in accordance with the selected workflow path via a distributed communication network, [wherein the selected workflow path reduces an overall number of electronic messages transmitted via a computer network by omitting a subset of information request messages transmitted to the property or entity via the communication port] when the calculated risk score is below a pre-determined threshold value, and further (col. 7 line 64 – col.8 line 36; col. 11 lines 21-34  risk categories “low,” “moderate,” “high”, etc. Examiner notes that categorizing into risk categories by definition requires a risk threshold.)
wherein the interactive user interface display includes all of: (1) an image of the property or entity, [(2) a linear graphical representation of the calculated risk score, and (3) an indication of the selected workflow path.]. (FIG. 5 showing an image of a residence.)
Harvey does not explicitly teach, but Roberts does teach:
(iii)    calculate a risk score … based on … social media data associated with the property or entity, third- party data, …, business credit information, prior interactions, employee sentiment data … ([0006] “social media data”; [0065] “customer payment history”; [0068] “third party data” “credit information vendors”])
(vi)    automatically select a workflow path from a plurality of potential workflow paths based on the indication of the calculated risk score; and ( [0240] )
 (vii) transmit training information to the automated scoring analysis computer to adapt the predictive scoring model to changing conditions; ([0076] “training the predictive model.”)
(e)    a communication port coupled to the front-end application computer server to facilitate a transmission of data associated with an interactive user interface display in accordance with the selected workflow path via a distributed communication network, wherein the selected workflow path reduces an overall number of electronic messages transmitted via a computer network by omitting a subset of information request messages transmitted to the property or entity via the communication port when the calculated risk score is below a pre-determined threshold value, and further ([0096]; [0105-0106]. Examiner notes that a reduced number of electronic messages is inherent in a reduced number of questions.  [0021] teaching a classification threshold. )
wherein the interactive user interface display includes all of: [(1) an image of the property or entity,] (2) a linear graphical representation of the calculated risk score, and (3) an indication of the selected workflow path. ( [0233]; FIG. 14A and [0155]; FIG. 16 “Is this your website? No  Yes”  [0156]; [0176] )
It would have been obvious, to one of ordinary skill at the time of filing, to combine the method for risk score determination and pre-determined threshold of Harvey with the method of Roberts of automatically selecting a workflow path, omitting a subset of information request messages, and displaying a linear graphical representation because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to determine a risk score and it was known to select a workflow path and display information. One of ordinary skill in the art could have combined Harvey with Roberts, creating an insurance underwriting process with improved efficiency.

Harvey in view of Roberts does not explicitly teach, but Ruggeri does teach:
(iii)    calculate a risk score … based on … employee sentiment data … ([0007] “analyzes risk management data”; page 35 (appendix) “employee satisfaction”)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the method for risk score determination and pre-determined threshold of Harvey and Roberts with the use of employee satisfaction data of Ruggieri, because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to determine a risk score and it was known to use employee satisfaction data to determine risk. One of ordinary skill in the art could have combined Harvey with Roberts, creating an insurance underwriting process with improved efficiency. See also Ruggieri [0003] teaching the motivation of many sources of information for determining insurance risk.

Claims 3, 18 and 20.  Harvey in view of Roberts and Ruggieri teaches: The system of claim 1, 
Harvey further teaches:
wherein the risk score is further calculated based on results of an automated image recognition process. (col 10 line 4 to col. 11 line 20; Col. 10 lines 39 -54; col. 10 lines 21-35.)
	
Claim 4.  Harvey in view of Roberts  and Ruggieri teaches: The system of claim 1, 
Harvey does not explicitly teach, but Roberts does teach:
wherein the predictive scoring model is associated with at least one of: (i) quantile bands, and (ii) clustering. ([0263] “K-Nearest neighbor models”)

Claim 6.  Harvey in view of Roberts  and Ruggieri  teaches: The system of claim 1, 
Harvey does not explicitly teach, but Roberts does teach:
wherein the selected workflow path includes completing the potential association when the risk score is below a first predetermined threshold value, preventing the potential association when the risk score is above a second pre-determined threshold value, and applying at least one completion rule when the risk score is between the first and second pre-determined threshold values. ([0238-0239])

Claim 7.  Harvey in view of Roberts  and Ruggieri teaches: The system of claim 1, 
Harvey further teaches: 
wherein each electronic record is associated with a potential insurance policy and the calculated risk score comprises an underwriting grade indicating a risk of loss for a property or entity associated with the potential insurance policy. (See at least Harvey See col. 4 lines 35-54 teaching insurance policies. See also FIG. 1a and col. 5 line 34 to col. 6 line 22 teaching techniques for performing automatic underwriting of insured properties, and col. 12 line 58 – col. 13 line 2 teaching the combination of multiple risk scores to determine an overall level of risk.)

Claim 9.  Harvey in view of Roberts  and Ruggieri teaches: The system of claim 7,
Harvey further teaches: 
wherein each potential insurance policy is associated with at least one of: (i) an insurance policy quote, (ii) an existing insurance policy, and (iii) an insurance policy renewal. (FIG. 1a and col. 5 line 34 to col. 6 line 22; Col. 12 line 58 – col. 13 line 2; col. 4 lines 35-54; col. 4 lines 19-34)

Claim 10.  Harvey in view of Roberts  and Ruggieri teaches: The system of claim 7, 
Harvey further teaches: 
wherein an indication of an electronic record of interest is associated with an insurance policy search input. (col. 2 lines 4-15)

Claim 11. Harvey in view of Roberts  and Ruggieri teaches: The system of claim 10, 
Harvey further teaches: 
wherein the insurance policy search input is associated with at least one of: (i) an insurance policy number, (ii) a selected location, (iii) an insured name, (iv) an insurance policy description, and (v) a building identifier. (col. 2 lines 4-15; col 2. lines 40-55)

Claim 12. Harvey in view of Roberts  and Ruggieri teaches: The system of claim 7, 
Harvey does not explicitly teach, but Roberts does teach:
wherein at least one of the attribute values comprises information about an insured associated with the insurance policy, including at least one of: (i) an annual sales amount, (ii) an industry classification, and (iii) prior claim information.(Abstract and [0015]; [0065])

Claim 13.  Harvey in view of Roberts  and Ruggieri teaches: The system of claim 7, 
Harvey does not explicitly teach, but Roberts does teach:
wherein at least one of the attribute values comprises information about the insurance policy, including at least one of: (i) a property deductible amount, (ii) a business personal property limit, (iii) a building limit, and (iv) a building limit per square foot. ([0065])

Claim 14. Harvey in view of Roberts and Ruggieri  teaches: The system of claim 7, 
Harvey does not explicitly teach, but Roberts does teach:
wherein at least one of the attribute values comprises information about a property associated with the insurance policy, including at least one of: (i) a construction occupancy protection and exposure attribute, (ii) a census attribute, and (iii) a geography attribute.([0089] teaching insurance risk based on a geographic region.)

Claim 15.  Harvey in view of Roberts and Ruggieri  teaches: The system of claim 7, 
Harvey does not explicitly teach, but Roberts does teach:
wherein at least one of the attribute values comprises information about a location associated with the insurance policy, including at least one of: (i) a quality index, (ii) an earthquake zone, (iii) a wind zone, (iv) a sub-wind zone, and (v) a flood zone. ([0229] teaching a quality of reviews factor.)

	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050144114 (Ruggieri) [0204] project future losses  Page 35 (appendix) “employee satisfaction”
US 20160248800 (Ng) [0026]  insurance brokers may also utilize the present technology. [0138] employee sentiment  [0143] aggregate risk score 
US 20120284052 (Saukas) [0135] risk score and “job demand and/or job satisfaction”
US20100205016 (Chen) teaches a system for determining financial exposure.
US 20140244317 (Roberts) teaches receiving third party data for determining risk.
US20150187011 (Purandare) teaches a system for evaluating insurance product underwriting and rating data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                         
/ERIC T WONG/Primary Examiner, Art Unit 3692